Citation Nr: 1341054	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Navy Reserve from June 1988 to September 1990.  He also had periods of ACDUTRA and inactive duty for training (INACDUTRA) during non-consecutive periods between July 1997 and September 2011.  Recent documents in his Virtual VA eFolder indicate he had training/active duty in 2012, the exact dates and nature of which have not been verified. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 2010, the Board remanded the Veteran's claims for further development, specifically to afford him a video conference Board hearing.  In November 2010, the Veteran testified during a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  

In May 2011, the Board remanded this matter for further development.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed tinnitus is likely related to periods of ACDUTRA and INACDUTRA.  


CONCLUSION OF LAW

Tinnitus was incurred during periods of ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and have been interpreted by the United States Court of Appeals for Veterans Claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place for the Veteran's service connection claim for tinnitus and that there is a sound evidentiary basis for granting this claim, without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a claimant seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Tinnitus

The Veteran seeks service connection for tinnitus.  In his written submissions and Board testimony, he contends that he incurred tinnitus as a result of acoustic trauma while serving in the U.S. Naval Reserve.  

According to the Veteran's service personnel file, his military occupational specialty was as an intelligence officer.  

In support of his claim, the Veteran submitted service treatment records, which show that he was diagnosed with tinnitus on several occasions during the period from 2001 to 2011.  He also submitted printouts of his annual retirement points records from the Navy Personnel Command, which establish the exact periods of his ACDUTRA and INACDUTRA service for each year during the aforementioned period.  

A September 27, 2001 service treatment record reflected that the Veteran was treated after he complained his ears felt "full of cotton" after his exposure two days before to explosive noise.  Ever since the explosion he also felt positive for tinnitus.  A Report of Traumatic Injury noted an explosive blast at a Naples, Italy, theme park on the evening of September 25, 200l.  This report noted the explosive blast caused hearing damage and loss to both ears while the Veteran was on annual training.  Service records reflect that the Veteran was in ACDUTRA status from September 15, 2001 to September 28, 2001.  

A March 9, 2004 service treatment record noted the Veteran's ears were ringing after his car airbag deployed two days before during a collision.  A history of tinnitus was noted.  Assessment was tinnitus secondary to a noise injury.  Service records reflect that the Veteran was in INACDUTRA status from March 6, 2004 to March 9, 2004.  

April 27, 2008 air force base clinic records reflect that the Veteran was treated for tinnitus after hearing firecrackers discharged in close proximity the night before.  Service records reflect that the Veteran was on INACDUTRA service on April 26 and April 27, 2008.  

A March 17, 2010 service treatment record indicated that the Veteran had aggravated his bilateral tinnitus from two weeks of shipboard noise during Exercise Key Resolve 2010 from March 4 to March 19, 2010.  The examiner further noted this reaggravated the original tinnitus injury during service in Naples in September 2001.  Service records associated with the claims file reflect that the Veteran was in ACDUTRA service from March 3, 2010 to March 19, 2010.  

A June 10, 2010 medical record reflected that the Veteran was seen for tinnitus while at the Berlin International Air Show.  Service records reflect that the Veteran was in ACDUTRA service from June 5, 2010 to June 14, 2010.  

An August 26, 2011 air force base clinic record noted that the Veteran still had ringing in his ears brought on by exposure of 10 to 15 minutes to a loud siren next to him which had sounded after the earthquake in the Washington, DC area three days before.  The Veteran also complained of dizziness.  The examiner noted a long history of tinnitus and vertigo, including exposure to the loud noise in Naples in 2001 from a terrorist explosion.  The examiner reported that the Veteran had been at "point blank" range, just outside of a military command building.  This record also noted that the March 2004 airbag incident had occurred outside the main gate of an air force base; that the April 2008 explosion on the Las Vegas strip occurred while the Veteran was at Nellis Air Force Base; that the Veteran had suffered two weeks of noise exposure while on the U.S.S. BLUE RIDGE in March 2010; and that the Veteran had two weeks on the flight line at an air show in Germany in June 2010 without hearing protection.  Service records reflect that the Veteran was in ACDUTRA service from August 15, 2010 to August 27, 2010.  

Pursuant to his claim of entitlement to service connection for tinnitus, the Veteran was afforded a VA audiology examination in November 2006 to determine whether he had tinnitus and, if so, whether it was related to his military activities.  After reviewing the available medical treatment reports, the examiner concluded that she was unable to provide an opinion as to the etiology of the Veteran's bilateral tinnitus due to inconsistent and unreliable test results.  However, recurrent constant tinnitus was diagnosed.  

A June 2007 VA medical record noted that the Veteran complained of constant bilateral tinnitus.  The VA audiologist reported that the Veteran's initial responses were elevated and unreliable, but that the final results were repeatable.  She found that his hearing sensitivity was within normal limits.  

September 2009 and November 2009 VA treatment records noted that the Veteran complained of constant noise in the ears since an explosion in 2001 in Italy while he was in service.  

Additionally, the Veteran has submitted a November 2010 statement from his private physician, Dr. P.J.C., who opined that the Veteran's current bilateral tinnitus was clearly linked to a number of incidents he encountered during military service.  Private treatment records from Dr. P.J.C. dated in May 2008 and November 2010 show treatment for tinnitus.  

During his November 2010 Board hearing, the Veteran testified that he first began experiencing problems with tinnitus while in Naples in September 2001 during Reserve training.  He explained that an incendiary device "went off point blank" with a "loud percussion noise."  He related that he went to sick call and was diagnosed with tinnitus.  He also testified that he currently had tinnitus.  He explained that it was chronic and persistent and had never gone away since the Naples incident.  He testified further that, besides the initial September 2001 incident, his tinnitus had been aggravated on at least four other occasions during Reserve training.  For example, he noted that an airbag had deployed when he was deployed at an air force base, that he endured shipboard noise while on the U.S.S. BLUE RIDGE, and that he worked on a flight line during an international air show.  See hearing transcript at pp. 9-11.  

The Veteran underwent a VA audiological examination in July 2011.  The VA examiner-audiologist noted that the Veteran's hearing tests were within normal limits during military service with no change in hearing sensitivity noted during military service.  It was noted that the Veteran served in military intelligence and that his noise exposure in service consisted of exposure to flight deck noise and to humming from ship generators and air systems.  He denied civilian noise exposure.  The examiner stated that the Veteran presented initially with an inorganic hearing loss but that final results showed hearing sensitivity and tympanometry within normal limits bilaterally.  

The July 2011 VA examiner felt that the Veteran's tinnitus from September 2001 had "subsided" because no history of tinnitus was documented in March 2004 before the airbag incident.  The VA examiner also noted that during his last three VA audiological examinations the Veteran had presented with inorganic hearing loss which made the examiner doubt his credibility.  She also thought some of his responses were inconsistent.  She opined that tinnitus was not at least as likely as not related to service because she felt tinnitus is more likely to occur with a decrease in hearing or hearing loss and there was no change in hearing sensitivity during military service.  

The Board's review of the medical and lay evidence of record indicates that service connection for tinnitus is warranted.  Initially, the Board notes that the Veteran has been currently diagnosed with tinnitus in service, VA, and private medical records and examinations.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  

As to service incurrence during a period of ACDUTRA or INACDUTRA, the Board recognizes the Veteran's contentions that his exposure to noise while in service contributed to his tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is competent to offer evidence of the presence of tinnitus and its continuity over the years, and as tinnitus is a subjective complaint, the Board finds that his testimony related to tinnitus is credible.  

The Board notes that the Veteran offered competent and credible lay evidence of the initial incurrence of tinnitus as the result of an explosion in Naples, Italy, when service personnel records show he was in a period of ACDUTRA status.  Further, that lay evidence is corroborated by a contemporaneous service treatment record which shows a notation of tinnitus at that time.  The Board also notes that an August 2011 air force base clinic record indicated that the Veteran was nearby to the Naples explosion, which might have been a terrorist explosion.  In any event, the Board finds that there is sufficient evidence in the record documenting that the Veteran experienced tinnitus symptoms in the Naval Reserve as a result of several injuries to the ears (loud noise from various sources) during periods of ACDUTRA and INACDUTRA service.  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current tinnitus disorder is the result of noise exposure during periods of ACDUTRA or INACDUTRA service.  As noted above, the Veteran's private physician, Dr. P.J.C., found that it was more likely than not that the Veteran's tinnitus was due to in-service acoustic trauma.  However, VA examiners who conducted audiological examinations in November 2006, April 2007 and July 2011 opined that the Veteran's tinnitus was not at least as likely as not related to service or related that an opinion was not possible because of unreliable hearing examination results.  The plain fact that the Veteran credibly testified that his symptoms appeared during military service (initially as a result of his exposure to the explosion in Naples in September 2001 when he was in ACDUTRA service), and several times thereafter were aggravated during later periods of ACDUTRA or INACDUTRA, does tend to support that a nexus exists between the currently diagnosed tinnitus and military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, such as whether his now long-standing tinnitus could have developed without significant sensorineural hearing loss during military service.  However, the Board notes that this claim has now been pending for nearly eight years.  

The Board finds that under the circumstances of this case, the written contentions and testimony of the Veteran, and the private opinion of his primary care physician, Dr. J.C.P., are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current bilateral tinnitus disorder and his periods of ACDUTRA and INACDUTRA service beginning in September 2001.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his tinnitus and military service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for his claim, the claim for service connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required for the remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Considering the claim for service connection for a low back disorder, the Board notes that during his Board hearing the Veteran testified that he first injured his back while on Reserve duty in Germany in 1997.  However, the Board's review of the large claims file has disclosed a November 1995 VA examination in which the Veteran then complained of back pain and was diagnosed with arthralgia of the lumbosacral spine.  This VA examination report also noted that the Veteran had been denied employment by the United States Postal Service and had been sent a letter informing him that he was not employable due to his multiple joint pains and left ankle sprains.  The January 1995 Persian Gulf War registry examination also discloses that the Veteran's joint pains in the back, knees, and shoulders began in 1991.  

Service connection can be granted for a preexisting disease considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The presumptions of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Because this appeal will involve both the aggravation of a preexisting disorder and service training periods, the usual standards of burden of proof applicable to a direct service connection claim based on a period of active duty are replaced by complicated and shifting burdens of proof.  Id.  

The private medical opinions and the April 2007 and July 2011 VA examinations, unfortunately, do not discuss whether claimed back injuries during periods of ACDUTRA and INACDUTRA after 1995 may have aggravated any preexisting back disorder.  They also evidence confusion over such concepts as active duty, ACDUTRA, and INACDUTRA.  

Therefore, the Board sets forth below the essential service evidence that the Veteran relies on to prove his claim of service connection for a low back disorder.  In support of his claim, the Veteran submitted treatment records, which show that he was treated for a low back injury on at least 18 occasions between 1997 and 2011.  He also has submitted printouts of his annual retirement points records from the Navy Personnel Command, which establish the exact periods of his ACDUTRA and INACDUTRA service for each year during the aforementioned period.  

The Board's review of the record reflects that approximately 14 of the Veteran's claimed low back injuries occurred during a period of ACDUTRA or INACDUTRA service subsequent to his November 1995 VA examination.  These injuries were incurred on the following dates: January 25, 1999; June 21, 2001; April 25, 2002; January 9, 2003; September 4, 2003; September 1, 2004; May 22, 2005; November 18, 2008; April 3, 2009; August 31, 2009; December 3, 2009; March 12, 2010; August 21, 2010; and September 24, 2011.  

For example, a July 11, 1997 service treatment record noted a complaint of lower back pain after an accident the day before in which the Veteran had tried to lift a metal cabinet.  It was noted that he had no history of a back injury.  However, service records reflect that the Veteran began a period of ACDUTRA on July 11, 1997, but was not in either ACDUTRA or INACDUTRA status on the date of the accident, July 10, 1997.  

A January 26, 1999 service treatment record noted that the Veteran had pulled his back while moving a heavy object.  Service records reflect that the Veteran was in a period of ACDUTRA on January 25, 1999, the date of the injury.  

June 2000 treatment records noted complaints of and treatment for acute back strain/sprain that began when the Veteran was playing racquetball.  Service records reflect that the Veteran was not in a period of ACDUTRA or INACDUTRA on June 20, 2000 when the injury reportedly occurred.  

June 21, 2001 service treatment records noted treatment for lower back pain after he sprained his back two or three days before.  Service records reflect that the Veteran was in a period of ACDUTRA from June 10, 2001 to June 22, 2001.  

An April 26, 2002 service treatment record noted a history of back problems and that the Veteran had hurt his back the previous evening.  Service records reflect that the Veteran was in a period of ACDUTRA from April 21, 2002 to May 3, 2002.  

A January 9, 2003 service treatment record noted an assessment of acute lumbar strain after the Veteran complained of lower back pain after lifting a computer.  Service records reflect that the Veteran was in a period of ACDUTRA from January 6, 2003 to January 17, 2003.  

June 21, 2001 service treatment records noted treatment for lower back pain after he sprained his back two or three days before.  Service records reflect that the Veteran was in a period of ACDUTRA from June 10, 2001 to June 22, 2001.  

An April 26, 2002 service treatment record noted a history of back problems and that the Veteran had hurt his back the previous evening.  Service records reflect that the Veteran was in a period of ACDUTRA from April 21, 2002 to May 3, 2002.  

A January 9, 2003 service treatment record noted an assessment of acute lumbar strain after the Veteran complained of lower back pain after lifting a computer.  Service records reflect that the Veteran was in a period of ACDUTRA from January 6, 2003 to January 17, 2003.  

A September 5, 2003 service treatment record noted an assessment of lower back pain after the Veteran had bent over to access his car trunk the day before.  Service treatment records reflect that the Veteran was on INACDUTRA status from September 4, 2003 to September 7, 2003.  

A September 3, 2004 service treatment record showed an assessment of back strain after the Veteran complained of back pain while lifting sand bags two days before.  Service records reflect that the Veteran was in a period of ACDUTRA from August 20, 2004 to September 4, 2004.  

A May 24, 2005 air force base clinic record showed a complaint of lower back sprain while playing golf two or three days before.  Service records reflect that the Veteran was in INACDUTRA status from May 21, 2005 to May 24, 2005.  

July 27, 2007 medical records from a joint reserve base and private medical sources showed a compression fracture of lumbar vertebra and herniated disc after the Veteran injured his back playing football.  Assessment was L5 compression.  A July 2007 VA X-ray study showed minor spurs in the lower lumbar disc levels.  A CT scan showed mild bulging discs without a lumbar fracture.  Service records reflect that the Veteran was not in ACDUTRA or INACDUTRA status on July 27, 2007.  

A November 18, 2008 naval health clinic record showed complaint of lower back pain after the Veteran twisted his back after bending over and lifting a heavy suitcase up a flight of stairs.  Service records reflect that the Veteran was in INACDUTRA status from November 15, 2008 to November 18, 2008.  

April 4, 2009 naval health clinic records showed severe back muscle spasms after the Veteran bent and twisted his back in the shower the previous day.  Service records reflect that the Veteran was in INACDUTRA status from April 3, 2009 to April 6, 2009.  

An August 31, 2009 medical record showed complaints of lumbago.  A September 5, 2009 MRI scan of the lumbosacral spine showed mild disc bulging at L3-L4 and L4-L5; small left lateral annular tears at L4-L5 and L5-S1; multilevel facet joint degeneration but no herniated disc or spinal canal stenosis.  A September 11, 2009 medical record noted that the Veteran recently threw his back out by trying to lift weights in the gym.  Service records reflect that the Veteran was on ACDUTRA service from August 28, 2009 to September 11, 2009.  

December 4, 2009 naval service medical records noted that the Veteran had recurrent episodes of lumbago, or throwing out his back, and that he felt back strain the day before when he attempted to lift a podium.  Service records reflect that the Veteran was in ACDUTRA status from December 3, 2009 to December 6, 2009.  

A March 12, 2010 medical record from a naval facility in South Korea noted the Veteran's complaint of lower back pain and an assessment of muscle spasm after trying to pick up a dumbbell.  Service records reflect that the Veteran was in ACDUTRA status from March 3, 2010 to March 19, 2010.  

August 2010 Portsmouth Naval Medical Center records noted that the Veteran presented with a complaint of lower back pain after an injury while playing basketball on August 21, 2010.  Service records reflect that the Veteran was in ACDUTRA service from August 15, 2010 to August 27, 2010.  

A September 25, 2011 private medical record noted back pain and back strain after the evening before he moved heavy furniture at home and twisted his back.  Service records associated with the claims file reflect that the Veteran was in INACDUTRA status from September 23, 2011 to September 25, 2011.  

Therefore, on remand the RO/AMC should schedule the Veteran for a thorough and adequate VA examination of his claimed back disorder in order to obtain a medical opinion as to whether a preexisting back disorder was aggravated during his periods of ACDUTRA and INACDUTRA from 1999 to 2011.  

As noted above in the Introduction, evidence in the Virtual VA eFolder suggests that the Veteran recently completed a period of duty in 2012.  Therefore, on remand the RO/AMC should attempt to obtain all of the Veteran's service personnel and treatment records and verify the nature and dates of the service in 2012.  Recent service treatment records may disclose, for example, whether any preexisting arthralgia of the lumbar spine was noted on his service entrance in January 2012.  

In addition, the November 1995 VA examination report recommended X-ray studies and a rheumatology evaluation of the Veteran's joints.  On remand, such evaluations should be obtained, if available, and still recommended.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's active duty and/or Reserve service treatment records and all of his active duty and/or Reserve service personnel records, in particular those pertaining to his reported service from January 2012 to June 2012.  The nature and dates of this service should be verified, if this information is not already in the claims folder/virtual record.  The records request(s) should be addressed to the National Personnel Records Center, the service department, the U.S. Naval Reserve, or any other appropriate source as necessary to obtain complete records.  These records should be associated with the claims file.  If there are no additional service treatment records or service personnel records, documentation used in making those determinations should be set forth in the claims file.  

2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder, including any recent treatment records from Dr. P.J.C., the Veteran's primary care provider, and any X-ray studies and rheumatology evaluations of the Veteran's joints recommended in the November 1995 VA examination.  

3.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination by a qualified examiner who has not previously examined the Veteran, if possible.  The examiner must review the claims file and must note that review in the report.  All indicated studies and tests deemed necessary should be conducted, to include x-ray studies and rheumatology evaluation as recommended by the November 1995 VA examiner, if the current examiner deems such to be necessary.  The examiner should consider all of the medical and lay evidence of record and should provide the following information:  

(a) The examiner should clearly identify each diagnosed back condition; then

(b) The examiner should opine whether any diagnosed back condition clearly and unmistakably existed prior to the Veteran's periods of ACDUTRA and INACDUTRA between 1997 and 2011.  

(c) If any diagnosed back condition clearly and unmistakably existed prior to the Veteran's periods of ACDUTRA and INACDUTRA between 1997 and 2011, the examiner should then opine whether there is clear and unmistakable evidence that the preexisting back condition did not increase in severity during the periods of ACDUTRA and INACDUTRA between 1997 and 2011.

(d) If any preexisting back condition underwent an increase in disability during the Veteran's periods of ACDUTRA and INACDUTRA between 1997 and 2011, was the increase in disability beyond the natural progress of the disease?  

(e) If the examiner determines that any diagnosed back condition did not clearly and unmistakably exist prior to the Veteran's periods of ACDUTRA and INACDUTRA between 1997 and 2011, then the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any current back condition had its onset during, or is related to any event in, the Veteran's periods of ACDUTRA and INACDUTRA between 1997 and 2011?  

4.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, review the claims file and ensure that all of the foregoing development actions have been completed in full.  If the requested medical report does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.  

6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


